CONNOR, J.
The contract which the defendant Board of Commissioners of the city of Raleigh proposes to make with the trustees of Rex Hospital is in all respects authorized by the statute which was enacted by the General Assembly of North Carolina at its regular session in 1935, and for that reason, when duly executed pursuant to the resolution of said Board of Commissioners, will be a legal and binding obligation of the defendant city of Raleigh, unless the statute itself, in some of its provisions, is invalid because it was enacted in violation of some provision of the Constitution of North Carolina. See Martin v. Board of Commissioners of Wake County, ante, 354.
The statute declares that contracts made in accordance with its provisions, and taxes levied under its authority, are for a “necessary expense” within the meaning of these words as used in the Constitution of North Carolina, and that such contracts and taxes shall be valid without the approval of a majority of the qualified voters of the city or town.
The only question presented by this appeal which seems to require consideration by this Court is whether the provision of the statute contravenes the provision of the Constitution of North Carolina found in section 7, Article VII, which is as follows:
“No county, city, town, or other municipal corporation shall contract any debt, pledge its faith, or loan its credit, nor shall any tax be levied or collected by any officers of the same except for the necessary expenses thereof, unless by a vote of the majority of the qualified voters therein.”
If the contract which the Board of Commissioners of the city of Raleigh proposes to make with the trustees of Rex Hospital, and the taxes which the said Board of Commissioners agrees to levy, if necessary to provide funds to enable the city of Raleigh to carry out said contract, are for a necessary expense of the city of Raleigh, then said contract, when duly executed, and said taxes, when duly levied, will be valid.
The declaration by the General Assembly and the finding by the Board of Commissioners of the city of Raleigh, that both the contract and the tax are for an expense which is necessary for the city of Raleigh to incur is not conclusive upon the courts of this State; both, however, are persuasive, and it appearing that both are made in good faith, such declaration and finding are entitled to serious consideration by the courts in deciding the question presented by this appeal. See Wilson v. Charlotte, 74 N. C., 748.
In Henderson v. Wilmington, 191 N. C., 269, 132 S. E., 25, it is said: “The decisions heretofore rendered by this Court make the test of a nec*377essary expense, tbe purpose for wbicb tbe expense is to be incurred. If tbe purpose is tbe maintenance of tbe public peace or tbe administration of justice; if it partakes of a governmental nature or purports to be an exercise by tbe city of a portion of tbe State’s delegated sovereignty; if, in brief, it involves a necessary governmental expense — in these cases tbe expense required to effect tbe purpose is necessary within tbe meaning of Article YII, section 7, and tbe power to incur such expense is not dependent on tbe will of tbe qualified voters.”
In Fawcett v. Mount Airy, 134 N. C., 125, 45 S. E., 1029, it is said: "It is almost impossible to define in legal phraseology tbe meaning of tbe words ‘necessary expenses’ as applied to tbe wants of a city or town government, a precise line cannot be drawn between wbat are and wbat are not such expenses. Tbe consequence is that, as municipalities grow in wealth and population, as civilization advances with tbe habits and customs of necessary changes, tbe aid of tbe courts is constantly invoked to make decisions on this subject. In tbe nature of things it could not be otherwise; and it is not to be expected, in tbe changed conditions wbicb occur in tbe lives of a progressive people, that things deemed necessary in tbe government of municipal corporations in one age should be so considered for all future time. In tbe effort of tbe courts to check extravagance and to prevent corruption in tbe government of cities and towns, tbe judicial branch of tbe government has probably stood by former decisions from too conservative a standpoint, and thereby obstructed tbe advance of business ideas wbicb would be most beneficial if put into operation; and this conservatism of tbe courts, outgrown by tbe march of progress, sometimes appears at a serious disadvantage.”
Applying tbe test law laid down by Justice Adams in Henderson v. Wilmington, supra, and approving tbe principle stated by Justice Montgomery in Fawcett v. Mount Airy, supra, we are of tbe opinion, and so bold, that on tbe facts found by tbe Superior Court, tbe expense of providing for tbe medical treatment and hospital care of tbe indigent sick and afflicted poor of tbe city of Raleigh is a necessary expense-of tbe said city, and that for that reason tbe contract appearing in tbe record, when duly executed, will be a legal and binding obligation of tbe city of Raleigh, and that tbe taxes provided for therein, when duly levied, will be valid and collectible.
Tbe judgment is accordingly
Affirmed.